Matter of Sherbk, Inc. v City of Syracuse Bd. of Zoning Appeals (2022 NY Slip Op 05485)





Matter of Sherbk, Inc. v City of Syracuse Bd. of Zoning Appeals


2022 NY Slip Op 05485


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: WHALEN, P.J., SMITH, CENTRA, AND PERADOTTO, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (121/22) CA 21-00693.

[*1]IN THE MATTER OF SHERBK, INC., PETITIONER-APPELLANT, 
vCITY OF SYRACUSE BOARD OF ZONING APPEALS, LMP SYRACUSE PROPERTY OWNER, LLC, AND TEMPLE SOCIETY OF CONCORD, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument denied.